DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 15 and 16 are objected to because of the following informalities:  
Regarding claims 15 and 16, claim 15 in line 6, and claim 16 in line 3 recites “disk” however the claims have been using the spelling “disc” in order to remain consistent “disk” should be changed to “disc”.
Claim 16 recites “space-part” and appears to have a typographical error, it appears the claim should recite spaced apart. Appropriate correction is required.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
Applicant states that this application is a continuation application of the prior-filed application. A continuation application cannot include new matter. Applicant is required to delete the benefit claim or change the relationship (continuation application) to continuation-in-part because this application contains the following matter not disclosed in the prior-filed application: 15/236,010.

Claim 16 is at issue by virtue of its dependence on claim 15.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, claim 10 in line 7 recites “an outlet cannula” however claim 1 already recites “an outlet cannula” in line 8 and it is unclear if the outlet cannula in claim 10 is the same as the outlet cannula in claim 1.
Regarding claim 15, claim 15 in line 6 recites “the floor disc” and “the flat floor disk” it is unclear if “the flat floor disk” is the same as or different from “the floor disc”. For examination purposes they have been interpreted as the same. 
Regarding claim 16, recites “the flat floor disk” it is unclear if “the flat floor disk” is the same as or different from “the floor disc” of claim 15. For examination purposes they have been interpreted as the same.
Regarding claim 16, it is unclear what is meant by “in space-part relation”. The claim has been interpreted as “in a spaced apart relation”. 
Claims 11- 14 are rejected for being dependent on a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.

Claims 1, 2, 5, 6, 8, 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Foster et al. US 2017/0121050 in view of Pramanik et al. US 2012/0241352 in view of Trombetta US 2018/0118450.
Regarding claim 1, Foster discloses a beverage maker (the container embodied herein are suited for use in automatic machine, such as a coffee brewing machine) ([0034]) comprising a beverage brewing package (hermetically sealed container forms a cartridge) ([0025]) including a cup (container 10) formed to include an interior region ([0017]) and a panel coupled to the cup to define an interior region (pierceable cover hermetically sealed with the lip of the container closing the opening) (Fig. 3, [0025]). Foster discloses that the beverage maker comprises an inlet cannula configured to pierce the panel and admit pressurized water into the interior region (upon placing the container into the machine, a piercing member punctures the cover to introduce pressurized hot water through the hole where it comes into contact with the beverage ingredients disposed in the filter ([0034]). Foster discloses that the beverage maker comprises an outlet cannula configured to puncture the cup (container 10) and discharge a brewed beverage from the interior region (a second piercing member 
Claim 1 differs from Foster in the recitation that the sidewall is formed to include a series of side wall stiffeners arranged to extend radially inwardly toward the central axis and into the interior region of the cup and lie in spaced-apart circumferential relation to one another around the side wall and that the series of side-wall stiffeners are configured to provide reinforcement to the side wall against radially inward forces exerted on the side wall so that the cup can substantially maintain its shape when punctured by the outlet cannula. 
Pramanik discloses a cup for use in a beverage brewing package comprising a floor (206) and a side wall (202) coupled to the floor and arranged to extend upwardly from the floor and around a central axis that is generally perpendicular to the floor, the floor and the side wall cooperating together to define an interior region formed in the cup ([0088]). Pramanik discloses that the side wall is formed to include a series of side-wall stiffeners (214) arranged to extend radially inwardly toward the central axis and into the interior region of the cup and lie in spaced-apart circumferential relation to one another around the side wall ([0090], Fig. 23, 24). Pramanik discloses that the side wall further includes a linear frustoconical panel arranged to extend from the floor around the central axis and the side wall stiffeners extend partially up the linear frustoconical panel ([0090], Fig. 23, 24). 
Regarding the series of side-wall stiffeners being configured to provide reinforcement to the side wall against radially inward forces exerted on the side wall so that the cup can substantially maintain its shape when punctured by the outlet cannula, Pramanik discloses that the series of sidewall stiffeners (flutes 214) provide strength to the cup ([0090]) and also discloses that in connection with brewing coffee an individual coffee container should withstand the hot temperature of the hot water without deforming or collapsing, as well as have sufficient strength to withstand being punctured without being crushed ([0009], [0013]) and therefore Pramanik is seen to teach that the sidewall stiffeners are configured to provide reinforcement to the side wall against radially inward forces exerted on the side wall so that the cup can substantially maintain its shape when punctured by the outlet cannula. 
It would have been obvious to one of ordinary skill in the art to modify the cup of Foster such that the side wall is formed to include a series of side-wall stiffeners arranged to extend radially inwardly toward the central axis  and into the interior region of the cup and lie in spaced-apart circumferential relation to one another around the side wall, where the series of side-wall stiffeners are configured to provide reinforcement to the side wall against radially inward forces exerted on the side wall so that the cup can substantially maintain its shape when punctured by the outlet cannula as taught by Pramanik in order to enhance the strength of the cup. 
Claim 1 differs from Foster in view of Pramanik in the recitation that the beverage maker specifically comprises a cup support configured to support the beverage brewing package.
Trombetta discloses a beverage machine specifically comprises a cup support configured to support the beverage brewing package (Dispensing system 24 supports capsule) (Fig. 1). It would have been obvious to one of ordinary skill in the art to specifically provide the beverage maker of Foster in view of Pramanik with a cup support configured to support the beverage brewing package as taught by Trombetta in order to support the beverage brewing package in the machine during the brewing process. 
Regarding claim 2, Foster in view of Pramanik discloses that the floor and the sidewall are formed from polypropylene (‘050, [0026]) (‘352, [0011]).
Regarding claim 5, Foster discloses that the sidewall includes a frustoconical panel arranged to extend from the floor around the central axis (‘050, Fig. 7, [0017]). Foster in view of Pramanik discloses that the series of sidewall stiffeners are arranged to extend between and interconnect the frustoconical panel and the floor (‘352, Fig. 24).
Regarding claim 6, Foster in view of Pramanik discloses that the floor, the frustoconical panel, and the series of sidewall stiffeners cooperate to form a monolithic element (’352, [0041]).
Regarding claim 8, Foster in view of Pramanik discloses that the cup further comprises a stacking shoulder (19) coupled to an upper portion of the sidewall and extending radially outward from the sidewall and a brim (18) coupled to the stacking shoulder to locate the stacking shoulder between the brim and the sidewall (‘050, Fig. 3).
Regarding claim 10, Foster discloses that the floor (12) includes a floor mount coupled to the side wall (14) and the series of sidewall stiffeners and is arranged to 

    PNG
    media_image1.png
    384
    804
    media_image1.png
    Greyscale

Regarding claim 11, Foster in view of Pramanik discloses that the floor mount and the floor disc are spaced apart from the ground underlying the cup (‘050, Fig. 7).
Regarding claim 12, Foster in view of Pramanik discloses that the floor disc is spaced apart from the ground underlying the cup and the floor stiffener includes a first portion coupled to the floor mount and arranged to extend toward the central axis away from the floor mount, a second portion coupled to the first portion and arranged to extend from the first portion toward the central axis and a third portion coupled to the 

    PNG
    media_image2.png
    951
    1386
    media_image2.png
    Greyscale

Regarding claim 13, Foster in view of Pramanik discloses that the first portion is arranged to extend downwardly toward the ground and have a curved shape with a radius of curvature located outside the interior region and the second portion is arranged to extend upwardly away from the ground toward the floor disc and have a curved shape with a radius of curvature located inside the interior region (see annotated Figure 7 above in claim 12) (‘050, Fig. 7).
Regarding claim 14, claim 14 is rejected for the same reasons given above for claim 13. Foster in view of Pramanik discloses that the third portion (22) is straight (050, Fig. 7). Claim 14 differs from Foster in view of Pramanik in the recitation that the third portion specifically defines an included angle between the third portion and the ground 
Regarding claim 15, Foster discloses that the floor (12) includes a floor mount coupled to the side wall (14) and the series of sidewall stiffeners and is arranged to extend away from the side wall toward and the series of side wall stiffeners toward the central axis, and that a floor disc (28) is located in radial spaced-apart relation to the side wall, the series of sidewall stiffeners and the floor mount ([0022]). Foster discloses that the floor includes a floor stiffener (outer support structure 20, 22) arranged to extend between and interconnect the floor mount and the floor disc (‘050, [0017], [0018], [0034]). 
Regarding the remaining limitation that a portion of the flat floor disk that is arranged to extend from the floor stiffener to the central axis of the cup is larger than a portion of the floor stiffener arranged to extend radially from the floor mount and the portion of the flat floor disk, Foster discloses that an exemplary range of radius of the outer support structure r1 includes 4.5mm — 49.5 mm and that an exemplary range of the width of the flat region wi includes 0.0mm- 16.0mm and that the base can be further characterized by the equation wo = r1-1/2(wi), therefore when wi= 16mm and r1= 9mm, wo= 1mm with wo being equivalent the length of the floor stiffener. Since 1mm is less than the radius of the flat floor disc 1/2(16mm) = 8mm, Foster is seen to teach the claim limitation. 
Further Foster already discloses that the length of the floor stiffener (wo) and the length of the flat floor disc (wi) are variables of a base which can be optimized in order to increase the rigidity of the base and the punctureability of the base ([0016], [0022], Pg. 2, Table). Absent a showing of criticality with respect to the particular dimensions of the floor stiffener and flat floor disc (a result effective variable as recognized by Foster), it would have been obvious to one of ordinary skill in the art to adjust the dimensions of the floor stiffener and flat floor disc through routine experimentation to values including those presently claimed in order increase the rigidity of the base and the punctureability of the base. It has been held that discovering the optimum value of a result effective variable involves only routine skill in the art. (MPEP 2144.05).
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Foster et al. US 2017/0121050 in view of Pramanik et al. US 2012/0241352 in view of Trombetta US 2018/0118450 in view of Rondelli et al WO 2013132436.
Regarding claim 3, claim 3 differs from Foster in view of Pramanik in the recitation that the series of side wall stiffeners each include a pair of converging stiffener panels which extend radially inward and couple to the floor. 
Rondelli discloses a cup for use in a beverage brewing package comprising a floor (101A) and a side wall (101B) coupled to the floor and arranged to extend upwardly from the floor and around a central axis that is generally perpendicular to the floor, the floor and the side wall cooperating together to define an interior region formed in the cup, wherein the side wall is formed to include a series of side-wall stiffeners (105) arranged to extend radially inwardly toward the central axis and into the interior region of the cup and lie in spaced-apart circumferential relation to one another around the side wall and the series of side-wall stiffeners are configured to provide reinforcement to the side wall against radially inward forces exerted on the side wall so that the cup can substantially maintain its shape when handled by a user, during assembly of the beverage brewing package, during puncture of the beverage brewing package by cannula prior to brewing, and during exposure of the beverage brewing package to hot, high pressure water during brewing (Pg. 6, lines 9-11). Rondelli discloses that the series of sidewall stiffeners (ribs 105) each include a pair of converging stiffener panels which extend radially inward toward the central axis from the sidewall and couple to the floor (Fig. 1, 4). Rondelli discloses that the purpose of the stiffeners is to strengthen the structure of the sidewall (Pg. 6, lines 9-11). It would have been obvious to one of ordinary skill in the art to modify Foster in view of Pramanik such that the series of side wall stiffeners each include a pair of converging stiffener panels which extend radially inward and couple to the floor as taught by Rondelli since all the 
Regarding claim 4, Foster in view of Praminak in view of Rondelli discloses that each stiffener panel is defined by a base leg extending along the floor (part of flute at rim 210) (‘352, Fig. 24, [0089]), a support leg extending along the side wall from the base leg (sidewalls of 214) and a tie leg (214) extending between distal ends of the base leg and the support leg (‘352, Fig. 24).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Foster et al. US 2017/0121050 in view of Pramanik et al. US 2012/0241352 in view of Trombetta US 2018/0118450 in view of Kruger US 2013/0129872.
Regarding claim 7, claim 7 differs from Foster in view of Pramanik in the recitation that the frustoconical panel has a thickness less than other portions of the cup.
Kruger discloses a capsule comprising sidewall stiffening elements and discloses that by providing the sidewall with stiffening elements the capsule body’s thickness can be reduced, because the stiffening elements improves the capsules stability, and the production of the capsule is therefore much less expensive and more environmentally friendly (‘872, [0022]). Therefore it would have been obvious to one of ordinary skill in the art to modify Foster in view of Pramanik such that the frustoconical panel has a thickness less than other portions of the cup as taught by Kruger in order to make production of the capsule less expensive and more environmentally friendly.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Foster et al. US 2017/0121050 in view of Pramanik et al. US 2012/0241352 in view of Trombetta US 2018/0118450 in view of Aardenburg US 2010/0064899.
Regarding claim 9, Foster in view of Pramanik discloses that the brim includes a shoulder-support rim configured to maintain a minimum separation distance between side walls of cups in a stack of cups to prevent wedging between the cups when a stacking shoulder of an upper cup engages a shoulder-support rim of a lower cup (flange 148 has increased stack ledge depth) (‘352, [0083]). In the event Foster in view of Pramanik could be construed as differing from claim 9, Aardenburg additionally discloses a capsule brim includes a shoulder-support rim configured to maintain a minimum separation distance between side walls of cups in a stack of cups to prevent wedging between the cups when a stacking shoulder of an upper cup engages a shoulder-support rim of a lower cup in order to provide clearance between the capsule bodies when stacked to prevent capsule bodies from keying one into the other while being stacked (Fig.9, [0016], [0064]), therefore is would have been obvious to one of ordinary skill in the art to modify Foster in view of Pramanik such that the capsule brim includes a shoulder-support rim configured to maintain a minimum separation distance between side walls of cups in a stack of cups to prevent wedging between the cups when a stacking shoulder of an upper cup engages a shoulder-support rim of a lower cup as additionally taught by Aardenburg in order to further prevent the capsules from keying one into the other in a stacked configuration.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Foster et al. US 2017/0121050 in view of Pramanik et al. US 2012/0241352 in view of Trombetta US 2018/0118450 in view of Karanikos et al. US 2005/0051478 in view of O’Brien et al. US 2014/0308406.
Regarding claim 16, Foster in view of Pramanik in view of Trombetta discloses that the outlet cannula is specifically located in spaced apart relation to the central axis (Foster teaches puncturing in region 22 and thus the outlet cannula would necessarily be located in spaced apart relation to the central axis of the capsule).
Claim 16 differs from Foster in view of Pramanik in view of Trombetta in the recitation that the outlet cannula is arranged to extend through and pierce the portion of the flat floor disk of the capsule of Foster in view of Pramanik.
It is noted that the claims are directed toward an apparatus and the outlet cannula of the apparatus only needs to be capable of extending through and piercing the portion of the flat floor disk.
Karanikos shows it was well known in the art to provide a beverage maker with an outlet cannula (42) in spaced apart relation to the central axis of the capsule used with the beverage maker and specifically arranged to extend through and pierce a portion of the flat floor disk (14) of the capsule (‘478, Fig. 8) to provide an outlet for the brewed beverage. 
O’Brien also discloses providing a beverage capsule with a base (12) including an annular support structure (2) with a flat floor disk (continuous puncture region 22) (Fig. 4, 6, [0016], [0017]) and discloses that the base can be punctured at any position in the flat floor disk (the continuous puncture region 22). Since O’Brien teaches that the capsule can be punctured at any position in the flat floor disk, O’Brien also suggests that the outlet cannula of the beverage machine used with the capsule can be placed at 
It would have been obvious to one of ordinary skill in the art to provide the beverage maker with an outlet cannula which is spaced apart from the central axis of the capsule and arranged to extend through and pierce the portion of the flat floor disk of the capsule of Foster in view of Praminak since Karanikos and O’Brien show it was conventional to provide the beverage maker with an outlet cannula which is arranged to extend through and pierce a flat area of a beverage capsule, and further shows that the flat area of the base of a capsule is a suitable area to puncture the capsule to create an outlet for the brewed beverage. Further “An "obvious to try" rationale may support a conclusion that a claim would have been obvious where one skilled in the art is choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. " [A] person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103." (MPEP 2145.X.B). It further would have been obvious for one of ordinary skill in the art to try and provide an outlet cannula arranged to extend through and pierce the portion of the flat floor disk of the capsule of Foster in view of Pramanik, since in order to create an outlet the capsule would need to be punctured at either the slanted region (22) or the flat region (28) of the capsule of Foster, and the prior art recognizes that the flat region of a base of a capsule is a suitable region for puncturing the capsule to create a beverage outlet, therefore one of ordinary skill in the art is 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY AXTELL whose telephone number is (571)270-0316. The examiner can normally be reached M-F 9:00- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.A/
Ashley AxtellExaminer, Art Unit 1792                                                                                                                                                                                                        
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792